DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 2, 3, 5, and 8-18 under 35 U.S.C. 102(a)(1) have been withdrawn in light of the Applicants’ amendments and arguments.
Claims 1, 2, 3, 5, 8, 9, 11, 13, 14, 16, and 17 have been amended, claims 4, 6, and 7 have been cancelled, and claim 19 has been added to the claim set.  Thus, claims 1, 2, 3, 5, and 8-19 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 3, 5, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Cooper [European Patent Application EP2701414A1], discloses the use of a passive NFC device in a wireless communications device (figure 3, figure 6, item 225 and paragraph 0049), a flag on a SIM module (figure 6, item 620) and a flag set on an NFC device that prevents the transmission of SIM data from the NFC (paragraph 0050), and SIM data transmitted via an NFC link where a flag can be set to prevent further transmission of data and a flag being cleared when SIM data is transmitted from the UE to the NFC device via an NFC communications link where the data is stored in the NDC device’s memory thereby permitting the NFC device to transmit the SIM data to the same or different UE (figure 9, item 910 as well as paragraphs 0049 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689